THEATTORNEYGENERAL
                                    OFI‘EXAS
                                   AUSTIN 1~. TEXAS
GROVERSELLERS
-N
AlTORNEYGENERAI.




   Honorable  W. D. Laceg
   County Attorney
   Leon County,Centerville,          Texas
   Dear    Sir:                    Opinion No. O-7374
                                   Re:   Authority     of the Coizimlssloners’       Court
                                         of Leon County to pay the county
                                         clerk    for recording    veteran’s      dis-
                                         charges     and for furnishing      certified
                                         copies     of the same.
              We have received    your letter           of recent  date requesting
   an opinion  from this department      on the         above subject   matter.    We
   quote from your request     the following:
                   “Art. 1939a of the Revised Statutes             of Texas
          requires     certain     county officers   to furnish       to any
          person,     his guardian,      or his dependents       or heirs at
          law who is eligible          to make a claim,     etc.--    shall
          upon request,        etc. wlthout    cost furnish      a certified
          ena authenticated         copy or copies   of any instrument
          public    record     or aocument,    etc. on file      or in custody
          of such officer.
                   “Under the above Statute         the County Clerk of
          this county f.s called       upon to furnish       and does
          furnish     to the persona     mentioned     in the above Sta-
          tute s great many Certlfled          Copies of Veterans
          discharges,      Marrlage   License    ana Birth Certificates,
          end also records       a great many veteran’s         discharges
          wlthout     cost tothe veterans,       their   guardians,     de-
          pendenta      ana heirs at law.
                 “This county la operattng    under ‘the fee system
          and the   above aervioea rendered   the veterans   by the
          County Clerk   has become quite   a burden to the oounty
          clerk who informa me the work requires      one deputy to
          attend  to it.
                  The Commissioners’      Court has refused    to pay
          the county clerk     for performing      the above work In
          connection    with furnishing     the Certified    copies and
          for recording     the Veteran’s    discharges.
Honorable W. D, Lacey, page 2          O-7374


          "I will thank your Department for a ruling as
    to whether the County la legally liable to the said
    Clerk for recording the veteran's discharges and for
    furnishing the above mentioned certified copies; if
    80, would the Commissioners' Court be authorized to
    pay the Clerk the usual fees for so recording the
    discharges and furnishing the certified copies above
    mentioned."
          Article 1939a, V.A.C.S., aa amended by the Acts of the
Forty-ninth Leglalature, 1945, Chapter 346, Page 587, Section 1,
is as follows:
          "Article 1. Any person, his guardian, or his
    dependents or heirs at law who is eligible to make
    a claim against the Government of the United States
    of America as a result of service in the Armed
    Forces of the United States of America, or the
    services auxiliary thereto, including the Maritime
    Service and the Merchant Marine, shall upon the re-
    quest therefor by such person, his guardIan, or his
    dependents, or heirs at law, be furnished without
    cost a certified and authenticated copy or copies
    of any instrument, public record OP document necea-
    aary to prove or establish such claim, which is in
    the custody OP on file In the office of county
    clerks, district clerks and other public officials
    of this State, by such officials. Provided, the
    issuance of such certified or authenticated copy or
    copies by such officials shall not be considered in
    determining the msxltrmmfee of such offices.
          "AP,~ 0 2 0 The rights conferred by this Act shall
    extend to any person, his guardian OP his dependents,
    or heirs-at-law who are eligible by reason of service
    heretofore or hereafter rendered in the Armed Forces
    of the~united States of America, or the services
    Auxiliary thereto, including the Maritime Service
    and the Merchant Marine, when such person, his
    guardian, or his dependents, or heirs-at-law are
    eligible to make claim against the Government of
    the United States of America as a result of such
    service."
          This department held in Opinion No, O-6939 that the
county clerks and districtclerks were required to furnish to
ex-servicemen without coat a certified and authenticated copy
or copies of any instrument necessary to prove a claim against
the United States Government.
Honorable W. D. Laceg, page 3          o-7374


          In construing Article 1939 (as amended by the Acts of
the 48th Legislature) we held in our opinion No..o-6750 that the
Commissioners' Court had no authority to allow any fees claimed
by the county clerk for recording and keeping discharges of the
members of the Armed Forces or Reserves.
          The Commissioners' Court is a court of llmtted juris-
diction and has only such powers as are conferred expressly or
by necessary implicstion by the Constitution or statutes of
this State. (Galveston, Houston and San Antonio Ry. Co. v.
Uvalde County, 167 S.W. (2d) 305, error refused).
          To entitle an officer to receive fees or commissions
the receipt thereof umat have been provided for and the amount
fixed b law. (See 34 Texas Jurisprudence 522 and cases cited
thereinY.
          We have been unable to find any statute authorizing
the Commissioners' Court to pay the county clerk a fee or com-
mission for recording veteran's discharges and for furnishing
certified copies of the same. Neither have we been able to find
a fee provided for this service. Therefore, it is the opinion
of this department that your question should be answered in the
negative and It is so answered.
                                Very   truly yours,
                            ATTORNEY GENERAL OF TEXAS

                                By s/ J.C. Davis, Jr.
                                      J.C. Davis, Jr,
                                      Assistant
                                By s/ John Reeves
                                      John Reeves
JR/=/WC

APPROVED SEP 12, 1946
s/Grover Sellers
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By a/BwB Chairman